Title: To James Madison from the Junta of the Provinces of the Río de la Plata, 11 February 1811 (Abstract)
From: Junta of the Provinces of the Río de la Plata
To: Madison, James


11 February 1811, Buenos Aires. The members of the junta recall JM’s magnanimous conduct toward the province of Caracas as proof of his interest in the rights of humanity. As their situation and its causes are the same as those of the “Noble Caraquans,” they have an equal right to hope that the U.S. will express a cordial friendship for the provinces on the Río de la Plata. The people of these provinces, though long oppressed, have loyally performed their duties and were persuaded that “the Re-union of the whole Spanish monarchy was the only thing that could save it from Ruin.” “Every thing was put in contribution” to save these dominions and the kingdom from “this assassinating orde which now crams itself with the carcass of Europe.” But matters have changed. “Almost the whole of the Peninsula fell under the Dominion of the common oppressor and that Body of Ambitious Egotists, of which was composed the Central Junta, was dissolved.… The same Principles of Loyalty which had until then retained us in Union with Spain authorised our separation. Our security being threatened, there was no obligation to prostitute ourselves to the ephemeral authorities which had lost the Character of Dignity & Independence.”
The viceroy and the “Club of proud oligarchists composing this ‘audiencia,’” moreover, “endeavor’d to keep us in a torpid state.” “Their re-iterated attempts to subvert the state … obliged us to depose them.” Such are the reasons that have led to the installation of the junta now ruling these provinces. Towns in the interior are freed from their ancient tyrants and have reestablished the rights with which nature endowed them. The junta, wishing to comply with the wishes of the provinces for a national congress, redoubles its efforts, and the assembly will meet shortly. Some will oppose these proceedings, but the junta appeals to “the Tribunal of Reason” for the “purity of [its] Intentions.” The junta does not doubt the equity of the decisions of the U.S., believes that JM is friendly to its cause, and believes that he will receive with pleasure these statements of friendship.
 